CLOUGH FUNDS TRUST 1290 Broadway, Suite 1100 Denver, CO 80203 March 10, 2017 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Clough Funds Trust (the “Registrant”) (File No. 333-204408), on behalf of the Clough Global Long/Short Fund (the “Fund”), a series of the Registrant Dear Sir or Madam: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933, as amended, is certification that the final Prospectus and Statement of Additional Information with respect to the above-referenced Trust, effective February 28, 2017, does not differ from that filed electronically via EDGAR with Post-Effective Amendment No. 3 on February 28, 2017. If you have any questions concerning the foregoing, please contact me at 720.917.0623. Sincerely, /s/ Abigail J. Murray Abigail J. Murray, Esq. Secretary Enclosures
